Citation Nr: 1746460	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for postoperative chorioretinitis and early cataracts.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 23, 2016 on an extraschedular basis.

3. Entitlement to a TDIU for the period after August 23, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from February 1955 to December 1957.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015 the Board remanded the issues on appeal for additional evidentiary development. The case was later returned to the Board.

In January 2017, the Board again remanded the issues on appeal for evidentiary development. The Board noted that that service connection for unspecified depressive disorder (claimed as anxiety disorder) was granted and assigned as 30 percent disabling effective August 23, 2016 in a November 2016 VA rating decision. As such, the Veteran's combined schedular rating as of August 23, 2016 was 70 percent disabling, and he met the requirements for TDIU on a schedular basis. See 38 C.F.R. § 4.16 (2016). The claim was remanded for extraschedular consideration for the period prior to August 23, 2016 and schedular consideration for the period thereafter. 

The Board observes that the Veteran's total disability rating is now 80 percent, effective August 23, 2016. The matter has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran has been in receipt of a 40 percent evaluation for his postoperative chorioretinitis and early cataracts disability for over 20 years.  

2. The medical evidence establishes that the Veteran does not meet any applicable criteria for a disability evaluation in excess of 40 percent for his service-connected chorioretinitis and early cataracts disability. Although his disability may have improved, his rating has become protected. 

3. For the period prior to August 23, 2016, the Veteran was service-connected for postoperative chorioretinitis and early cataracts, rated 40 percent disabling and irritable bowel syndrome, rated 30 percent disabling. His combined disability rating was 60 percent.

4. In July 2017, the Director of the VA Compensation Service denied the appellant's claim for an extraschedular TDIU for the period prior to August 23, 2016.

5. For the period after August 23, 2016, the Veteran has been service-connected for unspecified depressive disorder, rated 50 percent disabling; postoperative chorioretinitis and early cataracts, rated 40 percent disabling; and irritable bowel syndrome, rated 30 percent disabling. His combined disability rating has been 80 percent.

6. The preponderance of the evidence of record does not show that the Veteran was or is unemployable due to his service-connected disabilities for the period prior to August 23, 2016 and thereafter.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for postoperative chorioretinitis and early cataracts have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.951(b) 4.1, 4.2, 4.3, 4.6, 4.7, 4.75-79, Diagnostic Codes 6006-6079 (as in effect prior to December 10, 2008) and Diagnostic Codes 6000-6006, 6061-6081 (2016). 

2. The criteria for a TDIU on an extraschdular basis, for the period prior to August 23, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).

3. The criteria for a TDIU for the period after August 23, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's January 2017 remand, the AOJ addressed additional evidence added to the record and considered an extraschedular TDIU. The AOJ then issued a supplemental statement of the case in July 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Postoperative Chorioretinitis and Early Cataracts

The Veteran appeals the denial of a rating in excess of 40 percent for postoperative chorioretinitis and early cataracts. The 40 percent rating currently assigned to his eye disability has been in effect since July 6, 1989. The 40 percent rating has become protected. See 38 C.F.R. § 3.951(b) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."). Notably, in Murray v. Shinseki, 24 Vet. App. 420 (2007), the Court stated that after a rating for a particular disability has become protected, VA is required to discuss 38 C.F.R. § 3.951(b) in any subsequent adjudication involving that disability, regardless of the extent of protection afforded by that regulation. Id. at 424.

In turning to the Rating Schedule for eye disabilities, the Board notes that these regulations were amended effective December 10, 2008. The accompanying changes to the diagnostic codes apply to claims filed on or after that date. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008). Here, the Veteran's claim for an increase was received in February 2012. As such, the earlier rating criteria do not apply to this case, and the Veteran will be rated according to the new regulations. 38 C.F.R. § 4.79, Diagnostic Codes, 6000-6006, 6061-6081. 

The new regulations provide that a Veteran's disability will be evaluated on the basis of either visual impairment or on incapacitating episodes, whichever results in a higher evaluation. To that end, a 10 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least one week, but less than two weeks, during the prior 12 months. A 20 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least two weeks, but less than four weeks, during the prior 12 months. A 40 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least four weeks, but less than six weeks, during the prior 12 months. Finally, a 60 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of at least six weeks during the prior 12 months. For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Additionally, the Veteran's disability must be rated against the relevant diagnostic codes. Here, the Veteran has been rated under Diagnostic Code 6006-6079. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue. See 38 C.F.R. § 4.27 (2016). In this case, the RO assigned a hyphenated diagnostic code to recognize Diagnostic Code 6006 (retinopathy or maculopathy) as the Veteran's underlying diagnosis, and Diagnostic Code 6079 (loss of visual acuity) as the underlying pathology caused by the retinopathy or maculopathy. See 38 C.F.R. § 4.20 (2016).

In the present case, the evidence of record does not indicate that the Veteran experienced the anatomical loss of both eyes, no more than light perception in both eyes, the anatomical loss of one eye, or no more than light perception in one eye at any time during the rating period on appeal. As such, the provisions of Diagnostic Codes 6061 through 6064 are not applicable to the Veteran's claim. 38 C.F.R. 
§ 4.79, Diagnostic Codes 6061-6064 (2016). Diagnostic Code 6065 is similarly inapplicable, as there is no evidence that the Veteran experienced visual acuity with vision in one eye at 5/200 during the rating period on appeal. 38 C.F.R. § 4.79, Diagnostic Code 6065. Accordingly, the Veteran's visual acuity is most properly rated under Diagnostic Code 6066.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. See 38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye. Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye. Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye. Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye. Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye. Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye. Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye. Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes. Id.

Initially, the Board observes that the Veteran has received both VA and private treatment for his eye disability. VA treatment records document a history of treatment for his eyes to include visual rehabilitation. For instance, the records show in 1990 the Veteran's visual acuity was 20/60 in the right eye and 20/80 in the left eye. Private medical records from North Carolina Baptist Hospital show visual acuity of 20/60 in the right eye and 20/100 in the left eye. Other private treatment records from Graystone Eye Center show that since 1956 the Veteran has been treated for chronic bilateral retinochoroiditis secondary to toxoplasmosis with visual acuity of 20/60 in the right eye and 20/80 in the left eye.

The Veteran was afforded a VA examination in March 2012. Upon examination, the examiner found visual acuity at far with best correction is 20/50 on the right and 20/70 on the left. The best correctable visual acuity at near is 20/40 on the right and
20/200 on the left. The examiner noted that confrontation visual fields are not full to finger in each quadrant and there is vertical deviation. Pupils are 3 mm equal round regular and respond to light and accommodation. No afferent pupillary defect was found. Both eye lids and lashes were reported as normal, and the eyes conjunctiva, sclera, and corneas were normal as well. The examiner found the iris to be normal with no evidence of neovasculanzation in either eye. Anterior chambers were reported as deep and clear in both eyes and it was noted that the Veteran has constant diplopia in all fields. No incapacitating episodes were noted. 

The Board observes that the results of the Veteran's March 2012 VA examination yielded visual acuity scores that would correspond to a 40 percent evaluation under Diagnostic Code 6066. No incapacitating episodes were noted and Diagnostic Code 6006 is inapplicable. 

Additional VA treatment records show physical examinations to reveal visual acuity with habitual correction of 20/50 in each eye in October 12, 2012. A July 2, 2013 examination showed vision scores of  right eye 20/30 and left eye 20/50.

Subsequent medical records from Graystone Eye Center show that the Veteran reported having decreased vision in both eyes. Physical examination demonstrates confrontation fields full to finger counting; distance visual acuity of 20/50 right and 20/60 in the left. Reports from as late as April 2016 reveal further improvement in the Veteran's vision. 

The Veteran was afforded another VA examination in June 2016. Upon examination, the examiner found corrected visual acuity distance 20/50 on the right and 20/40 on the left and corrected near vision of 20/40 in both eyes. The examiner noted that there is no evidence of difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse. The examiner also reported preoperative cataract in the right eye and postoperative cataract in the left eye. The examiner noted no evidence of aphakia or dislocation of the crystalline lens. The examiner commented that there is a decrease in visual acuity or other visual impairment which is due to 2+ cataracts with 2+ cortical cataracts in the right eye, which is visually significant. No incapacitating episodes were reported in the past 12 months. 

The Board observes that the results of the Veteran's March 2012 VA examination yielded visual acuity scores that would correspond to a 10 percent evaluation under Diagnostic Code 6066. No incapacitating episodes were noted and Diagnostic Code 6006 is inapplicable. 

The Board will now turn to whether an increased rating is warranted based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6081. Under Diagnostic Code 6081, scotoma is assigned a 10 percent rating with scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size. Alternatively, the condition can be evaluated based on visual impairment due to scotoma, whichever would produce a higher rating. 38 C.F.R. § 4.79, Diagnostic Code 6081. The Board notes that the June 2016 examiner found scotoma present, bilaterally. Even considering the separate 10 percent rating this would entail, it fails to raise the Veteran's overall disability rating, as it would result in a combined rating of 20 percent instead of the fixed and protected 40 percent rating in effect. See 38 C.F.R. § 3.951(b). 

The Board notes that cataracts are evaluated based on visual impairment. Diagnostic Code 6027. As the Veteran's vision impairment has already been considered, an additional rating based on vision impairment due to cataracts would constitute pyramiding. 38 C.F.R. § 4.14. The Board finds no other applicable Diagnostic Code which would be more favorable to the Veteran during the period on appeal. There is also is no basis to reduce his disability rating to a correspondingly lower level. 

The preponderance of the evidence is against the claim for a rating in excess of 40 percent for postoperative chorioretinitis and early cataracts. There is no reasonable doubt which may be resolved in the Veteran's favor.


Extraschedular TDIU for the Period Prior to August 23, 2016 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341(a), 4.19. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran contends that he was unemployable due to his service-connected disabilities for the period prior to August 23, 2016. In this case, prior to that period, service connection was in effect for postoperative chorioretinitis and early cataracts, rated 40 percent disabling and irritable bowel syndrome, rated 30 percent disabling. His combined disability evaluation was 60 percent. Thus, he did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent. Therefore, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, and pursuant to the Board's January 2017 remand, the claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration. In July 2017, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

In August 2008, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The Veteran claimed that his vision problems and irritable bowel syndrome caused him to be unable to work. He did not include a list of prior employers, but mentioned that he last worked as a heavy equipment mechanic "more than 10 years ago." He also reported that he had a 9th grade education. 

The report from the VA examination conducted in September 2008, shows that the Veteran reported he is unable to work. He was self-employed doing metal fabrication which required a lot of welding and close work with lathes, and he is unable to do that now. He stated that he is unable to do this because of visual problems, and also because of his bowel symptoms. It was noted that this does not interfere with his activities of daily living. He stated that he stays very active. He indicated that he does some consulting work, but this is more or less good samaritan activity. He reported that he has been very active in teaching all of his skills to his 18-year-old grandson who is not in college, so he does stay busy. He stated that he does some gardening, but he is unable to do the type of work that he had been doing in the past, because of the chronic diarrhea and his visual loss.

A VA treatment record dated October 6, 2011, shows that the Veteran enjoyed working on cars and continued to work as a heavy equipment mechanic. He had recently purchased a boat, and enjoyed using this as well. He had multiple family members in close vicinity, including his son and grandson, whom he also enjoyed spending time with. He was currently satisfied with his medical management and was not interested in changing anything at that time.

The report from the VA examination conducted in March 2012, shows that the Veteran's eyes affect his potential employment in that he can no longer see well enough to do welding, his former occupation.

The report from the VA examination conducted in August 2012, shows that the Veteran reported that his intestinal condition impacts his ability to work because of having to frequently have a bowel movement, which caused problems at work. He indicated that he had to quit working at 57 years old, secondary to his irritable bowel syndrome.

A VA treatment record dated November 13, 2012, shows that the Veteran has a 9th grade education. It was noted that he worked as a heavy equipment mechanic for most of his life.

A VA treatment record dated December 16, 2013, shows that the Veteran was divorced and lived alone. He was still working and driving, but not doing the welding he'd like to; has adapted to vision loss at the workplace, and relies some on his son and daughter who live in the area. The examiner noted the prognosis with magnifier, monocular was good; also good with non-opticals.

A VA treatment record dated February 9, 2016, shows that the Veteran reported he was working and busy all of the time gardening. It was noted the Veteran had no limitations with ambulation or hearing. The Veteran reported no memory problems. His understanding of eye problems was good. The primary cause of vision loss was 'toxo'[plasmosis] and cataracts. It was noted that the Veteran has not been declared legally blind.

The report from the VA QTC examination conducted in June 2016, shows that the examiner's medical opinion is that the Veteran may be able to work during normal daytime hours. It was noted that the Veteran may have difficulty with very fine small print and detailed work and that night time work would be a hindrance to his vision.

Thus, after a review of the evidence of record, the Board finds that a TDIU on an extraschedular basis for the period prior to August 23, 2016 is not warranted. The Board finds that the record fails to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities. Although his vision problems may be significant, VA examiners have suggested that the Veteran can still adapt to his vision loss and would only have difficulty ready very fine small print and doing detailed work. The Board has considered the Veteran's lay assertions regarding his vision problems and that that he frequently needs to relieve himself. While it is clear that the Veteran's disabilities cause some functional impairment, there is nothing in the record to suggest that the Veteran cannot obtain daytime sedentary employment, or work in a situation where he is alone or in close proximity to a bathroom.  

In sum, the Board finds that the evidence of record does not show that the Veteran was precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU on a schedular or an extraschedular basis for the period prior to August 23, 2016. As such, the preponderance of the evidence is against the claim and that the benefit of the doubt does not apply. Therefore, entitlement to a  TDIU is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



TDIU for the Period After August 23, 2016

The Veteran contends that he has been unemployable due to his service-connected disability for the period after August 23, 2016. Since that date, service connection has been in effect for unspecified depressive disorder, rated 50 percent disabling; postoperative chorioretinitis and early cataracts, rated 40 percent disabling; and irritable bowel syndrome, rated 30 percent disabling. The Veteran's combined disability rating is 80 percent. Therefore, the Veteran meets the schedular requirements. What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

As indicated in the Introduction section, service connection for unspecified depressive disorder (claimed as anxiety disorder) was granted in a November 2016 rating decision and the Veteran was assigned a 30 percent rating effective August 23, 2016. By way of this action, the Veteran's total disability rating was increased to 70 percent and satisfied the schedular requirements for a TDIU. See 38 C.F.R. § 4.16(a). The Board observes that a May 2016 rating decision increased the Veteran's unspecified anxiety disorder to 50 percent disabling, effective August 23, 2016 and his combined total disability rating is now 80 percent. 

The report from the VA examination conducted in October 2016, shows that the Veteran worked as a heavy equipment mechanic, but stated he last worked in the late 1980s due to his vision. He stated that he watches television during the day, and likes to sit in his shop, and will consult with people who are repairing machinery. He will also visit people and consult on machine repair. The examiner reported that the Veteran is capable of performing his activities of daily living and that he does these tasks routinely.
 
A VA treatment record dated April 17, 2017, shows that the Veteran lived by himself. It was noted that he keeps himself busy with yard work and gardening.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the him unable to obtain and maintain substantially gainful employment. Although the Veteran claims to have quit work as mechanic in the late 1980s, primarily due to his service-connected irritable bowel syndrome and vision issues, VA examination reports have demonstrated that he is able to perform daytime sedentary work. While his vision may be impaired, he can still watch television and work in his garden. Moreover, the evidence suggests that the Veteran is still able to consult with others about machine repairs and perform routine activities of daily living. 

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinion from the October 2016 VA examination report because it was conducted by a medical professional after an objective examination of the Veteran and review of his medical and employment history. 

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining substantially gainful employment for the period after August 23, 2016. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).

All Ratings Claims

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of these disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008). Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 40 percent for postoperative chorioretinitis and early cataracts is denied. 

Entitlement to a TDIU for the period prior to August 23, 2016 on an extraschedular basis is denied.

Entitlement to a TDIU for the period after August 23, 2016 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


